 



Exhibit 10.8
DEAN FOODS COMPANY
NONQUALIFIED STOCK OPTION AGREEMENT
SPECIAL INDUCEMENT GRANT
     THIS AGREEMENT (the “Agreement”), effective as of the date indicated on the
Notice of Grant delivered herewith (the “Notice of Grant”), is made and entered
into by and between Dean Foods Company, a Delaware corporation (the “Company”),
and Joseph E. Scalzo (the “Grantee”).
WITNESSETH:
     WHEREAS, the Company has engaged the Grantee to serve as President of
WhiteWave Foods Company, a wholly-owned subsidiary of the Company (“WhiteWave”),
and as an inducement, the Company agreed to grant certain stock options to the
Grantee; and
     WHEREAS, the award hereby granted is intended to be an inducement grant, as
defined by the New York Stock Exchange, which grant shall be a grant of
unregistered stock options not under a shareholder-approved equity award plan.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements herein contained, and as an inducement to the Grantee
to accept the position of President of WhiteWave, and to promote the success of
the business of WhiteWave, the parties hereby agree as follows:
     1. Definitions. As used herein, the following definitions shall apply:
          “Cause” shall mean: (a) conviction of any crime deemed by the Company
to make the Grantee’s continued employment untenable; (b) any act of gross
negligence or willful misconduct in the conduct of the Grantee’s employment;
(c) committing any act of dishonesty whether relating to the Company or any of
its Subsidiaries, their respective employees, agents or otherwise; or (d) the
Grantee’s failure to comply with the Company’s Code of Ethics, or any conduct
which brings the Company or any of its affiliates into disrepute, in each case
as determined by the Board of Directors of the Company.
          “Change in Control” means (1) any “person” (as such term is used in
Section 13(d) of the Exchange Act, but specifically excluding the Company, any
wholly-owned subsidiary of the Company, and/or any employee benefit plan
maintained by the Company or any wholly-owned subsidiary of the Company) becomes
the “beneficial owner” (as determined pursuant to Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities; or (2) during any period of two (2) consecutive years
(not including any period prior to the effective date of this amendment and
restatement), individuals who at the beginning of such period constitute the
members of the Board of Directors and any new director, whose election to the
Board of Directors or nomination for election to the Board of Directors by the
Company’s stockholders was approved by a vote of at least two-thirds (?) of the
directors then still in office who either were directors at the beginning of the
period or
2005 Special Inducement Grant





--------------------------------------------------------------------------------



 



whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board of Directors; or (3) the
Company or any Subsidiary shall merge with or consolidate into any other
company, other than a merger or consolidation which would result in the holders
of the voting securities of the Company outstanding immediately prior thereto
holding immediately thereafter securities representing more than sixty percent
(60%) of the combined voting power of the voting securities of the Company or
such surviving entity (or its ultimate parent, if applicable) outstanding
immediately after such merger or consolidation; or (4) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets or such a plan is commenced.
          “Common Stock” means the common stock, $.01 par value per share, of
the Company. Except as otherwise provided herein, all Common Stock issued
pursuant to the exercise of this Option shall have the same rights as all other
issued and outstanding shares of Common Stock, including but not limited to
voting rights, the right to dividends, if declared and paid, and the right to
pro rata distributions of the Company’s assets in the event of liquidation.
          “Company” means Dean Foods Company, a Delaware corporation, formerly
known as Suiza Foods Corporation.
          “Date of Grant” shall have the meaning set forth in section 2 hereof.
          “Exercise Price” shall have the meaning set forth in section 2 hereof.
          “Grantee” shall mean Joseph E. Scalzo.
          “Immediate Family Members” shall have the meaning set forth in section
7 hereof.
          “Notice of Grant” shall have the meaning set forth in the preamble
hereto.
          “Option” shall have the meaning set forth in section 2 hereof .
          “Qualifying Retirement” means retirement by Grantee from employment or
other service to the Company or any Subsidiary after Grantee reaches the age of
65.
          “Subsidiary” means any now existing or hereinafter organized or
acquired company of which more than fifty percent (50%) of the issued and
outstanding voting interests are owned or controlled directly or indirectly by
the Company or through one or more Subsidiaries of the Company.
          “WhiteWave” shall have the meaning set forth in the recitals herein.
     2. Grant of Option. The Company hereby grants to the Grantee, effective as
of the date shown on the Notice of Grant (the “Date of Grant”), and on the terms
and subject to the conditions, limitations and restrictions set forth in this
Agreement, an option (the “Option”) to purchase all or any portion of the number
of shares shown on the Notice of Grant for the per
2005 Special Inducement Grant

2



--------------------------------------------------------------------------------



 



share price shown on the Notice of Grant (the “Exercise Price”). The Grantee
hereby accepts the Option from the Company.
     3. Vesting. The shares of Common Stock subject to the Option shall vest
ratably in three equal annual increments commencing on the first anniversary of
the Date of Grant. In addition to the vesting provisions contained in the
foregoing sentence, the shares of Common Stock subject to the Option shall also
be subject to the following vesting provisions:
          (a) Each unvested share of Common Stock subject to the Option shall
immediately vest in full upon the death of the Grantee;
          (b) Each share of Common Stock subject to the Option shall immediately
vest in full upon a Change in Control;
          (c) Each unvested share subject to this Option shall immediately vest
in full upon the permanent and total disability (as defined within the meaning
of Section 22(e)(3) of the Internal Revenue Code of 1986) of the Grantee; and
          (d) In the event of the Qualifying Retirement of the Grantee, all
unvested shares subject to this Option shall automatically vest in full as of
the effective date of the Grantee’s Qualifying Retirement.
     4. Exercise. In order to exercise the Option with respect to any vested
portion, the Grantee shall notify the Company in writing, either sent to the
Corporate Secretary’s attention at the Company’s principal office or via the
internet through E*Trade (the Company’s plan broker) at www.etrade.com. At the
time of exercise, the Grantee shall pay to the Company the Exercise Price times
the number of vested shares as to which the Option is being exercised. The
Option will not be deemed to be exercised and shares will not be issued until
the applicable Exercise Price is received by the Company. The Grantee shall make
such payment in cash, check or wire transfer or, at the discretion of the
Committee, in shares of Common Stock already owned by the Grantee.
          If the shares to be purchased are covered by an effective registration
statement under the Securities Act of 1933, as amended, the Option may be
exercised by a broker-dealer acting on behalf of the Grantee if (a) the
broker-dealer has received from the Company confirmation of the existence and
validity of the Option to be exercised, and the Company has received
instructions from the Grantee requesting the Company to deliver the shares of
Common Stock subject to such option to the broker-dealer on behalf of the
Grantee and specifying the account into which such shares should be deposited,
(b) adequate provision has been made with respect to the payment of any
withholding taxes due upon such exercise, and (c) the broker-dealer and the
Grantee have otherwise complied with Section 220.3(e)(4) of Regulation T, 12 CFR
Part 220, or any successor provision, and any other applicable regulations.
     5. Expiration of Option. The Option shall expire, and shall not be
exercisable with respect to any vested portion as to which the Option has not
been exercised, on the first to occur of: (a) the tenth anniversary of the Date
of Grant; (b) 60 days after any termination of the Grantee’s employment with the
Company or any Subsidiary for any reason other than death,
2005 Special Inducement Grant

3



--------------------------------------------------------------------------------



 



Qualifying Retirement or permanent and total disability, or (c) 12 months
following the date the Grantee ceases to be an employee of the Company or a
Subsidiary, if such cessation of service is due to the death or permanent and
total disability of the Grantee. Options held by Grantee upon his Qualifying
Retirement will remain exercisable until the earlier of (i) the tenth
anniversary of the Date of Grant, and (ii) the first anniversary of the
Grantee’s death. Upon the death of Grantee, any vested Option exercisable on the
date of death may be exercised by the Grantee’s estate or by a person who
acquires the right to exercise such Option by bequest or inheritance or by
reason of the death of Grantee, provided that such exercise occurs within the
shorter of the remaining option term of the Option and twelve months after the
date of the Grantee’s death. Notwithstanding any provision of this Agreement to
the contrary, Grantee may not, under any circumstances, exercise a vested Option
following termination of employment if Grantee is discharged for Cause.
     6. Tax Withholding. Any provision of this Agreement to the contrary
notwithstanding, the Company may take such steps as it deems necessary or
desirable for the withholding of any taxes that it is required by law or
regulation of any governmental authority, federal, state or local, domestic or
foreign, to withhold in connection with any of the shares of Common Stock
subject hereto.
     7. Transfer of Option. The Option shall be transferable only by will or the
laws of descent and distribution and the Option shall be exercisable during the
Grantee’s lifetime only by such Grantee; provided, however, that the Grantee may
transfer his Option without consideration, to (i) the spouse, children or
grandchildren of the Grantee (“Immediate Family Members”), (ii) a trust or
trusts, or to a guardian under the Uniform Gift to Minors Act, for the exclusive
benefit of such Immediate Family Members, or (iii) a partnership or other entity
in which such Immediate Family Members are the only partners, provided that
subsequent transfers of the transferred Option shall be prohibited except by
will or the laws of descent and distribution. Following transfer, the Option
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that, for purposes of this Agreement and
the vesting and expiration provisions hereof, the term “Grantee” shall be deemed
to refer to the transferee (however, the events of termination of employment, if
any, set forth in this Agreement and the obligation to pay withholding taxes
shall continue to apply to the transferor).
     8. Certain Legal Restrictions. The Company shall not be obligated to sell
or issue any shares of Common Stock upon the exercise of the Option or otherwise
unless the issuance and delivery of such shares shall comply with all relevant
provisions of law and other legal requirements including, without limitation,
any applicable federal or state securities laws and the requirements of any
stock exchange upon which shares of the Common Stock may then be listed. As a
condition to the exercise of the Option or the sale by the Company of any
additional shares of Common Stock to the Grantee, the Company may require the
Grantee to make such representations and warranties as may be necessary to
assure the availability of an exemption from the registration requirements of
applicable federal or state securities laws. The Company shall not be liable for
refusing to sell or issue any shares if the Company cannot obtain authority from
the appropriate regulatory bodies deemed by the Company to be necessary to
lawfully sell or issue such shares. In addition, the Company shall have no
obligation to the Grantee, express or implied, to list, register or otherwise
qualify any of the Grantee’s shares of Common Stock.
2005 Special Inducement Grant

4



--------------------------------------------------------------------------------



 



     9. Modification of Award. At any time and from time to time, the Board of
Directors or the Compensation Committee of the Board of Directors may execute an
instrument providing for modification, extension or renewal of this award,
provided that no such modification, extension or renewal shall (a) impair the
award without the consent of the Grantee, or (b) decrease the Exercise Price
without the consent of the stockholders of the Company. In the event that each
of the outstanding shares of Common Stock (other than shares held by dissenting
stockholders) shall be changed into or exchanged for a different number or kind
of shares of stock of the Company or of another company (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares or otherwise), or in the event a stock split or stock dividend or
similar transaction occurs, then there shall be substituted for each share of
Common Stock then subject to this Option, the number and kind of shares of stock
into which each outstanding share of Common Stock (other than shares held by
dissenting stockholders) shall be so changed or exchanged, or the number of
shares of Common Stock as is equitably required in the event of a stock split or
stock dividend or similar transaction, together with an appropriate adjustment
of the Exercise Price. The Board of Directors of the Company may, but shall not
be required to, provide additional anti-dilution protection to the Grantee.
     10. Miscellaneous.
          (a) No ISO Treatment. The Option is intended to be a non-qualified
stock option under applicable tax laws, and it is not to be characterized or
treated as an incentive stock option under such laws.
          (b) No Guaranteed Employment. The granting of the Option shall impose
no obligation upon the Grantee to exercise the Option or any part thereof.
Nothing contained in this Agreement shall affect the right of the Company to
terminate the Grantee at any time, with or without Cause, or shall be deemed to
create any rights to employment on the part of the Grantee. The rights and
obligations arising under this Agreement are not intended to and do not affect
the employment relationship that otherwise exists between the Company and the
Grantee, whether such employment relationship is at will or defined by an
employment contract. Moreover, this Agreement is not intended to and does not
amend any existing employment contract between the Company and the Grantee; to
the extent there is a conflict between this Agreement and such an employment
contract, the employment contract shall govern and take priority.
          (c) No Stockholder Rights. Neither the Grantee nor any person claiming
under or through the Grantee shall be or shall have any of the rights or
privileges of a stockholder of the Company in respect of any of the shares
issuable upon the exercise of the Option herein unless and until certificates
representing such shares shall have been issued and delivered to the Grantee or
such Grantee’s agent.
          (d) Notices. Any notice to be given to the Company under the terms of
this Agreement or any delivery of the Option to the Company shall be addressed
to the Company at its principal executive offices, and any notice to be given to
the Grantee shall be addressed to the Grantee at the address set forth on the
attached Notice of Grant, or at such other address for a
2005 Special Inducement Grant

5



--------------------------------------------------------------------------------



 



party as such party may hereafter designate in writing to the other. Any such
notice shall be deemed to have been duly given if mailed, postage prepaid,
addressed as aforesaid.
          (e) Binding Agreement. Subject to the limitations in this Agreement on
the transferability by the Grantee of the Option and any shares of Common Stock,
this Agreement shall be binding upon and inure to the benefit of the
representatives, executors, successors or beneficiaries of the parties hereto.
          (f)Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware and the
United States, as applicable, without reference to the conflict of laws
provisions thereof.
          (g) Severability. If any provision of this Agreement is declared or
found to be illegal, unenforceable or void, in whole or in part, then the
parties shall be relieved of all obligations arising under such provision, but
only to the extent that it is illegal, unenforceable or void, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.
          (h) Interpretation. All section titles and captions in this Agreement
are for convenience only, shall not be deemed part of this Agreement, and in no
way shall define, limit, extend or describe the scope or intent of any
provisions of this Agreement.
          (i) Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
          (j) No Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.
          (k) Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.
          (l) Relief. In addition to all other rights or remedies available at
law or in equity, the Company shall be entitled to injunctive and other
equitable relief to prevent or enjoin any violation of the provisions of this
Agreement.
2005 Special Inducement Grant

6